ORDER

PER CURIAM.
Claimant, Rosolino Giliberti, appeals from the judgment of the circuit court affirming decisions by the Labor and Industrial Relations Commission. Claimant appeals to the circuit court because his claims arose prior to August 13,1980. § 287.490 RSMo 1994.
The decisions by the Labor and Industrial Relations Commission are supported by competent and substantial evidence on the whole record. An opinion would have no prece-dential value.
The judgment is affirmed. Rule 84.16(b).1

. In its brief, employer, Bechtel Corporation, requests damages for frivolous appeal pursuant to Rule 84.19. The preferred procedure for requesting damages for frivolous appeal is by separate motion. Dale v. Hardy, 835 S.W.2d 444, 447 (Mo.App.1992). However, Rule 84.19 grants this court authority to address the issue, regardless of the manner in which it is raised. Id. The request for damages is denied.